  Case 2:20-cr-00289-MWF Document 23 Filed 07/14/20 Page 1 of 2 Page ID #:97
                                                                    FILED
                                                            CLERK,U.S. DISTRICT COURT


                                                             07/14/2020
   Memorandum
                                                         CENTRAL DMZI#CT OF CALIFORNIA
                                                                1J1V1
                                                           BY:                DEPUTY


                                                             Date:
   subject: 2:20-cr-00289-MWF
                                                             July 13, 2020
   United States v. Micah Tillmon                                                        2:20-cr-00289-MWF
                                                             From:
   To:
                                                             Shawn T. Andrews
   KIRY K. GRAY                                              Assistant United States Attorney
   Clerk, United States District Court                       Criminal Division
   Central District of California

 The accompanying matter being filed on July 14, 2024,

                   relates to         X     does not relate to
(1)a matter pending in the Criminal Division ofthe USAO at any time between October 2002 and October 5,2003, the
 dates during which Jacqueline Chooljian was Chief ofthe Criminal Division in the USAO;(2)a matter pending in the
 Major Frauds Section ofthe USAO at any time between October 5,2003 and January 6,2006, the date on which
 Jacqueline Chooljian resigned her appointment in the USAO; or(3)a matter in which Jacqueline Chooljian was
 personally involved or on which she was personally consulted while employed in the USAO.

                  relates to          X     does not relate to
 a matter in which Patrick J. Walsh was personally involved or on which he was personally consulted while employed in
 the USAO.

                  relates to          X     does not relate to
(1)a matter pending in the Riverside Branch ofthe USAO at any time between October 2,2006 and Apri14, 2011,the
 dates spanning the date when Sheri Pym became the Chief ofthe Riverside Branch ofthe USAO and the date when she
 resigned her appointment in the USAO; or(2)a matter in which Sheri Pym was personally involved or on which she
 was personally consulted while employed in the USAO.

                  relates to          X     does not relate to
(1)a matter pending in the Major Frauds Section of the USAO at any time between May 8,2009 and March 31,2011,
 the dates spanning the date when Michael Wilner became a Deputy Chief ofthe Major Frauds Section ofthe USAO and
the date when he resigned his appointment in the USAO; or(2)a matter in which Michael Wilner was personally
 involved or on which he was personally consulted while employed in the USAO.

                  relates to          X     does not relate to
(1)a matter pending in the Appellate Section ofthe USAO at any time between February 2002 and May 2002,the time
 period during which Jean Rosenbluth served as the Chief of the Appellate Secrion ofthe USAO;(2)a matter in which
 Jean Rosenbluth was personally involved or on which she was personally consulted while employed in the USAO
(between October 1, 1995 and May 31,2002 as an Assistant United States Attorney, and between August 1,2002 and
 July 31,2008 as a Special Assistant United States Attorney);(3)a matter in which current Assistant United States
 Attorney Richazd Robinson is or has been personally involved, or a matter on which he has personally consulted while
 employed in the USAO;or(4)a matter pending in the Major Frauds Secrion ofthe USAO between May 4,2012 and
 August 14,2015, the time period during which Richard Robinson served as the Chief ofthe Major Frauds Section ofthe
 USAO.

                  relates to          X     does not relate to
(1) a matter pending in the Major Frauds Section ofthe USAO at any time between December 2001 and August 20,
2013,the dates spanning the date when Alka Sagar became a Deputy Chief ofthe Major Frauds Section ofthe USAO
 and the date when she resigned her appointment in the USAO;(2)a matter pending in the Major Crimes Section ofthe
 USAO at any time between January 1991 and December 2001,the time period during which Alka Sagar served as a
Deputy Chief ofthe Major Crimes Section ofthe USAO; or(3)a matter in which Alka Sagan was personally involved
 or on which she was personally consulted while employed in the USAO.
  Case 2:20-cr-00289-MWF Document 23 Filed 07/14/20 Page 2 of 2 Page ID #:98



                   relates to         X      does not relate to
(1)a matter pending in the Santa Ana branch ofthe USAO at any time between Apri12007, to August 22,2013, the
 dates spanning the date when Douglas McCormick became a Deputy Chief of Santa Ana Branch ofthe USAO and the
date when he resigned his appointment in the USAO;or(2)a matter in which Douglas McCormick was personally
 involved or on which he was personally consulted while employed in the USAO.

                  relates to          X     does not relate to
(1)a matter pending in the General. Crimes Section ofthe USAO at any time between January l2, 2012, and April 30,
2015,the dates spanning the date when Rozella Oliver became a Deputy Chiefofthe General Crimes Section ofthe
 USAO,and subsequently, Chief ofthe General Crimes Section ofthe USAO,aad the date when she resigned her
 appointment in the USAO; or(2)a matter in which Rozella Oliver was personally involved or on which she was
personally consulted while employed in the USAO;or(3)a matter in which former Assistant United States Attorney
Evan Davis is or has been personally involved, or a matter on which he has personally consulted while employed in the
 USAO.

                  relates to          X     does not relate to
 a matter in which Gail J. Standish was personally involved or on which she was personally consulted while employed in
 the USAO(from May 1997 to April 2001).

                  relates to          X     does not relate to
 a matter in which Steve Kim was personally involved or on which he was personally consulted while employed in the
 USAO(from September 2003 to November 2007).

                  relates to          X     does not relate to
 a matter in which John Early was personally involved or on which he was personally consulted while employed in the
 USAO(from June 1999 to January 2005).

                  relates to          X     does not relate to
 a matter in which Shashi H. Kewalramani was personally involved or on which he was personally consulted while
 employed in the USAO(from Apri12008 to January 2011).

                  relates to          X     does not relate to
(1)a matter pending in the Violent Crimes Section ofthe USAO at any time between March 1998 and September 2002
 or January 20Q4 and October 2007,the time period during which Patricia Donahue served as the Deputy Chief and then
 Chief ofthat section;(2)a matter pending in the General Crimes Section ofthe USAO at any time between September
 2002 and July 2003,the time period during which Patricia Donahue served as the Chiefofthat section;(3)a matter
 pending in the National Security Division ofthe USAO at any time between July 2015 and September 2016,the time
 period during which Patricia Donahue served as the Chief of that Division;(4)any matter in which any AUSA
 consulted with Patricia Donahue between November 2007 and June 20I5, or between Apri12017 and April 2018, the
 time period during which she served as a Special Litigation Counsel; (5)any matter in which any AUSA consulted
 directly with Patricia Donahue between April 2018 and April 2020,the time period during which she served as Chief of
 Trials, Integrity, and Professionalism; ar(6)a matter in which Patricia Donahue was personally involved or on which
 she was personally consulted while employedm the USAO(between March 1991 and Apri12020).




                                                                  Shawn T. Andrews
                                                                  Assistant United States Attorney
